Exhibit 10.1

EXECUTION COPY

EXECUTIVE EMPLOYMENT AGREEMENT

 

PARTIES:     

Northwest Pipe Company

5721 SE Columbia Way, Suite 200

Vancouver, WA 98661

     (“Company”) and     

Gary A. Stokes

     (“Executive”) DATE:      April 15, 2014      (“Effective Date”)

RECITAL

WHEREAS, Executive has worked for the Company for many years, most recently in
the position of Senior Vice President of Sales and Marketing, Water
Transmission; and

WHEREAS, Executive desire to step down from the above position as of the
Effective Date; and

WHEREAS, Company wishes to continue to employ Executive for the term of this
Agreement, and Executive wishes to provide his services for such period, all
upon the terms and conditions set out in this Agreement.

AGREEMENT

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:

ARTICLE 1

EMPLOYMENT, DUTIES AND TERM

1.1 Employment. Upon the terms and conditions set forth in this Agreement,
starting as of the Effective Date, Company hereby employs Executive in the
position of Water Transmission Sales Advisor, working with the senior management
team, and Executive accepts such employment.

1.2 Duties. Executive shall devote eight (8) hours per month of his time and
best efforts to Company and to fulfilling the duties of his position, which
shall include advising the Company on the WSP Municipal Market, training and
mentoring the existing and new sales force, and participating in discussions of
markets for possible growth opportunities. Any work by Executive in excess of
eight (8) hours in any month shall be paid at an hourly rate of $125.00.

 

Page 1 – EXECUTIVE EMPLOYMENT AGREEMENT (Gary A. Stokes)



--------------------------------------------------------------------------------

EXECUTION COPY

 

1.2.1 Executive agrees to abide by all policies, practices, procedures or rules
of the Company to the extent they are not inconsistent with this Agreement, in
which case the provisions of this Agreement prevail.

1.2.2 Executive shall not take personal advantage of any business opportunities
which arise during his employment and which would harm the Company. All material
facts regarding such opportunities must be promptly reported to the Chief
Executive Officer for consideration by the Company.

1.2.3 To the extent possible, during the Term, Company will not provide
Executive with any confidential, non-public information that would cause
Executive to be unable to buy or sell Company’s securities. Executive
acknowledges, however, that his responsibility to abide the federal and state
securities laws remains his own personal obligation.

1.3 Term. The term of this Agreement shall begin on the Effective Date and
extend until the earlier of the following events, after which this Agreement
shall end unless extended in a writing signed by the parties hereto:
(i) termination pursuant to Article 3 of this Agreement or, (ii) three (3) years
from the Effective Date of this Agreement (the “Term”). Twelve months before the
end of the Term, Company shall give notice to Executive whether or not it
desires to extend the Agreement beyond the Term.

1.4 Cooperation. Executive agrees that both during and after the Term he shall,
at the request of the Company, provide information, answer questions and attend
meetings in connection with any litigation, threatened litigation, or
governmental agency action, investigation or proceeding involving the Company or
any director, officer, employee, or agent of the Company. To the extent such
assistance is provided after Executive’s employment with Company has ended,
Company shall pay Executive for Executive’s time in providing such assistance at
an hourly rate of $125.00, plus expenses.

ARTICLE 2

COMPENSATION

2.1 Base Salary. For all services rendered under this Agreement, Company shall
pay Executive a base salary at the rate of Eight Thousand Three Hundred and
Thirty Three Dollars ($8,333.00) per month, payable in accordance with Company’s
usual payroll practices (“Base Salary”). All compensation provided to Executive
under this Agreement, whether by way of Base Salary or otherwise, shall be
reduced by such amounts as are required to be withheld by law.

2.2 Incentive Compensation and Fringe Benefits. Executive shall not be eligible
to participate in any of Company’s bonus plans or short-term or long-term
incentive plans and shall not continue to vest in any bonus and short-term or
long-term incentive awards made to Executive, except as described in Paragraph
2.4 below. Executive is ineligible for and therefore shall not be entitled to
participate in Company-sponsored fringe benefit plans made available to other
executives of Company (medical, dental, 401K, automobile allowance, etc.),
except that coverage will be provided to Executive and his spouse under the
Company’s medical, dental and vision plans, with Executive to pay the normal
employee rate.

 

Page 2 – EXECUTIVE EMPLOYMENT AGREEMENT (Gary A. Stokes)



--------------------------------------------------------------------------------

EXECUTION COPY

 

2.3 Business Expenses. Company shall, in accordance with and to the extent of,
its policies in effect from time to time, reimburse all ordinary and necessary
business expenses reasonably incurred by Executive in performing his duties as
an employee of Company, provided that Executive accounts promptly for such
expenses to Company in the manner prescribed by Company and they are approved by
the Chief Executive Officer.

2.4 LTIP Vesting. All Long-Term Incentive Compensation Plan (“LTIP”) grants made
to Executive prior to the Effective Date shall continue to vest during the Term
as provided for in those grants.

ARTICLE 3

TERMINATION

3.1 Termination. This Article 3 governs termination of this Agreement at any
time during the Term. Termination of this Agreement shall also operate to
terminate Employee’s employment. This Agreement shall be terminated by written
notice to a party specifying the Section of the Agreement pursuant to which the
Agreement is being terminated.

3.2 Termination for Cause. Company may terminate this Agreement and Executive’s
employment immediately for “Cause” as that term is defined herein, upon notice
to Executive.

3.2.1 Definition of Cause. “Cause” means a determination by Company in its
reasonable discretion of any one or more of the following: (1) failure or
neglect by Executive to obey instructions given to him or substantially perform
his duties; (2) Executive engaging in misconduct, including without limitation
any misconduct in connection with the performance of any of Executive’s duties,
misappropriation of funds or property of the Company, securing or attempting to
secure personally any profit in connection with any transaction entered into on
behalf of the Company, misrepresentation to the Company, or any violation of law
or regulations on Company premises or to which the Company is subject;
disloyalty by Executive, including without limitation, aiding a competitor; or
any breach of this Agreement or any other agreement between Executive and
Company, or violation of Company rules; or (3) commission by Executive of an act
involving moral turpitude, dishonesty, theft or unethical business conduct, or
conduct which may impair or injure the reputation of, or otherwise harm, the
Company.

3.2.2 Payment upon Termination for Cause. In the event of termination for Cause
pursuant to this Section 3.2, the Company shall be released from any and all
further obligations under this Agreement, except for the Accrued Obligations.
The “Accrued Obligations” shall equal accrued Base Salary owing to Executive
through the date of termination and reimbursement of reimbursable business
expenses incurred through the date of termination. Executive shall not be
entitled to any severance pay or benefits continuation (except as may otherwise
be required by law) or any other compensation of any kind.

 

Page 3 – EXECUTIVE EMPLOYMENT AGREEMENT (Gary A. Stokes)



--------------------------------------------------------------------------------

EXECUTION COPY

 

3.3 Termination in the Event of Death or Disability. This Agreement and
Executive’s employment shall terminate immediately in the event of Executive’s
death and Company may terminate the Agreement in the event of Executive’s
Disability. In the event of termination due to death or Disability, Executive
shall be entitled to receive his Base Salary through the date of termination and
neither Executive nor his or her estate shall be entitled to further
compensation, severance or bonus compensation or benefits of any kind under this
Agreement. Company shall pay amounts owed upon termination due to Executive’s
death in accordance with State law. “Disability” shall mean, as reasonably
determined in Company’s discretion, after consultation with a physician selected
by Company, the inability of Executive to perform, with reasonable
accommodation, if necessary, any essential function of his position under this
Agreement because of physical or mental incapacity for a period of ninety
(90) days in the aggregate during any twelve-month period. Executive shall
cooperate in any physical examination and shall produce such medical records as
may assist Company in making a determination regarding Disability.

3.4 Sole Remedy. The compensation provided for in this Article 3 shall
constitute Executive’s sole remedy for termination or breach of this Agreement.
Executive shall not be entitled to any other termination or severance payment
which may be payable to the Executive under any other agreement between the
Executive and the Company or under any policy in effect at, preceding or
following the date of termination.

3.5 Change in Control. In the event of a Change in Control as defined in
Attachment A hereto, Company shall pay Executive the remaining Base Salary owing
for the Term. Executive’s LTIP grants shall immediately vest pro rata in the
manner described in the LTIP plan documents for a Change in Control event.

ARTICLE 4

RESTRICTIVE COVENANTS

4.1 Confidentiality. “Confidential Information” is data, in both tangible and
intangible form, that has been researched, compiled, developed and/or maintained
by Company, and that is not generally known within the industry. Confidential
Information includes, but is not limited to, trade secrets, customer lists,
techniques, plans, methods, data, tables, calculations, information, ideas,
knowledge, data, and know-how related to products, processes, software, designs,
formulae, tests, research, business and/or marketing plans and strategies,
costs, profits, pricing, personnel and financial information, capitalization and
other corporate data and information, and information about or obtained from
customers, authors, suppliers, consultants, licensees, or affiliates.
Confidential Information also includes information Company has received from
third parties in confidence.

4.1.1 Executive shall not use or disclose Confidential Information, in any form,
for any purpose, except in the course of and for the purposes of Executive’s
employment with Company.

4.1.2 Executive will obtain no right, title or interest in the Confidential
Information, or any related information or data. The Confidential Information
and related information shall remain the sole property of Company.

 

Page 4 – EXECUTIVE EMPLOYMENT AGREEMENT (Gary A. Stokes)



--------------------------------------------------------------------------------

EXECUTION COPY

 

4.1.3 Executive shall return all Confidential Information, including all copies
in any form, to Company immediately upon termination of Executive’s employment
with Company, or earlier upon request.

4.2 Return of Property. In the course of Executive’s employment with Company,
Executive may be provided with equipment, supplies, keys, credits cards,
software, and other property for business use (collectively, “Company
Property”). Executive shall return all Company Property immediately upon
termination of Executive’s employment, or otherwise immediately on Company’s
request.

4.3 Non-solicitation. For a period of three years following the Effective Date,
Executive shall not (a) directly or indirectly solicit business from any person
or entity which then is or was a Company customer, client or prospect,
(b) induce any such person or entity to cease or reduce their business
relationship with Company; (c) induce any person to leave the employment of
Company; or (d) directly or indirectly hire or use the services of any Company
employee unless Executive obtains Company’s written consent. Executive will not
aid others in doing anything Executive is prohibited from doing himself under
this paragraph, whether as an employee, officer, director, shareholder, partner,
consultant or otherwise.

4.4 Consent to Injunction. Executive acknowledges that Company would suffer
irreparable harm for which monetary damages alone would not adequately
compensate Company if Executive breached his obligations under this Article IV.
For that reason, Executive agrees Company shall be entitled to injunctive relief
to enjoin any breach or threatened breach under this Article IV and that the
amount of any bond required to be posted by Company in support of injunctive
relief shall be no more than Five Hundred Dollars ($500). The injunctive relief
provided for in this Section 4.4 shall be in addition to any other available
remedies.

ARTICLE 5

CONFLICT OF INTEREST

5.1 During the Term of employment with Company, Executive will engage in no
activity or employment which may conflict with the interest of Company, and
shall comply with Company’s policies and guidelines pertaining to business
conduct and ethics. Prohibited atcivities and employment include the following:

5.1.1 Directly or indirectly working for any competitor of Company anywhere
Company is doing or planning to do business;

5.1.2 Engaging in any activity that would conflict with Company’s business, or
interfere with Executive’s obligations to Company;

5.1.3 Having any financial interest in, joining, operating, controlling or
participating in, or being connected as an officer, employee, agent, independent
contractor, partner, principal or shareholder (except as holder of not more than
five percent (5%) of the outstanding stock of any class of a corporation, the
stock of which is actively publicly traded) with a compeitor of Company;

 

Page 5 – EXECUTIVE EMPLOYMENT AGREEMENT (Gary A. Stokes)



--------------------------------------------------------------------------------

EXECUTION COPY

 

5.1.4 Providing services in any capacity (whether as an employee, consultant, or
contractor) to those participating in the ownership, management, operation or
control of a person or entity that competes with Company.

5.2 Notwithstanding anything to the contrary contained in this Article 5,
Executive may serve on the Board of D.P. Nicoli during the Term of this
Agreement.

ARTICLE 6

MUTUAL RELEASES

In consideration of the benefits provided in this Agreement, Executive releases
Company (including its directors, officers, agents, employees, attorneys,
insurers, related corporations, successors and assigns), and Company (including
its directors, officers, agents, employees, attorneys, insurers, related
corporations, successors and assigns) releases Executive from any and all
liability, claims or causes of action, whether known or unknown, whether in
tort, contract, or under state or federal statute, that either may have against
the other as of the Effective Date.

ARTICLE 7

MISCELLANEOUS

7.1 Survival of Obligations. Except to the extent this Agreement provides
otherwise, the restrictions of and Executive’s obligations under this Agreement
will cease after Executive’s employment terminates, regardless of the reason for
termination.

7.2 Notices. All notices, requests and demands given to or made pursuant hereto
shall, except as otherwise specified herein, be in writing and be delivered or
mailed to such party at its address as set forth at the beginning of this
Agreement (“Notice”). Either party may change its address, by Notice to the
other party given in the manner set forth in this Section. Any Notice, if mailed
properly addressed, postage prepaid, registered or certified mail, shall be
deemed dispatched on the registered date or that stamped on the certified mail
receipt, and shall be deemed received within the third business day thereafter
or when it is actually received, whichever is sooner.

7.3 Jury Waiver; Time Limit on Proceedings. The parties agree that it is more
economical and efficient to waive the right to a jury trial and to have any
legal disputes decided by the court. Accordingly, each party waives the right to
trial by jury in any action arising under this Agreement or relating to
Executive’s employment with Company. Any legal action or proceeding relating to
or arising out of Executive’s employment and/or this Agreement must be brought
by Executive within six months of the date the cause of action arose or it shall
be time-barred.

7.4 Governing Law and Jurisdiction. This Agreement shall be interpreted and
enforced in accordance with the laws of the State of Oregon without regard to
conflict of law principles. The exclusive jurisdiction for any action to
interpret or enforce this Agreement shall be Multnomah County, Oregon.

 

Page 6 – EXECUTIVE EMPLOYMENT AGREEMENT (Gary A. Stokes)



--------------------------------------------------------------------------------

EXECUTION COPY

 

7.5 Waiver. Company’s failure to demand strict performance of any provision of
this Agreement shall not constitute a waiver of any provision, term, covenant,
or condition of this Agreement or of the right to demand strict performance in
the future.

7.6 Successors and Assigns. This Agreement shall be binding upon Executive and
Executive’s heirs, executors, administrators or other legal representatives and
may be assigned and enforced by Company, its successors and assigns.

7.7 Entire Agreement. This Agreement constitutes the entire agreement of Company
and Executive with respect to the subject matter of this Agreement and
supersedes all prior or contemporaneous agreements with respect to its subject
matter. This Agreement may only be modified or amended in a writing signed by
the parties hereto.

7.8 Severability and Enforcement. The provisions of this Agreement are
severable. If any provision of this Agreement or its application is held
invalid, it shall be modified as necessary to render it valid and enforceable.
If any provision of this Agreement or its application is held invalid and cannot
be modified to render it valid and enforceable, the invalidity shall not affect
other obligations, provisions, or applications of this Agreement which can be
given effect without the invalid provisions or applications.

7.9 Opportunity for Review. Executive acknowledges that he/she has carefully
read the foregoing Agreement, understands its contents, and has signed it
voluntarily.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year stated
below.

 

EXECUTIVE         COMPANY

 

        By:  

 

          Name:  

 

          Title:  

 

Date:  

 

        Date:  

 

 

Page 7 – EXECUTIVE EMPLOYMENT AGREEMENT (Gary A. Stokes)



--------------------------------------------------------------------------------

EXECUTION COPY

 

ATTACHMENT A

Change in Control; Person

 

  A. For purposes of this Agreement, a “Change in Control” shall mean the
occurrence of any of the following events:

The approval by the shareholders of the Company of:

(a) any consolidation, merger or plan of share exchange involving the Company (a
“Merger”) in which the Company is not the continuing or surviving corporation or
pursuant to which shares of Common Stock of the Company (“Company Shares”) would
be converted into cash, securities or other property, other than a Merger
involving Company Shares in which the holders of Company Shares immediately
prior to the Merger have the same proportionate ownership of common stock of the
surviving corporation immediately after the Merger.

(b) Any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, the assets of the
Company: or

(c) the adoption of any plan or proposal for the liquidation or dissolution of
the Company.

2. At any time during the period of two consecutive years, individuals who at
the beginning of such period constituted the Board ( “Incumbent Directors”)
shall cease for any reason to constitute at least a majority thereof unless each
new director elected during such a two-year period was nominated or elected by
two-thirds of the Incumbent Directors then in office and voting (with new
directors nominated or elected by two-thirds of the Incumbent Directors also
being deemed to be the Incumbent Directors); or

3. Any Person (as hereinafter defined) shall, as a result of a tender or
exchange offer, open market purchases, or privately negotiated purchases from
anyone other than the Company, have become the beneficial owner (within the
meaning of Rule 13d – 3 under the Securities Exchange act of 1934), directly in
indirectly, of securities of the Company ordinarily having the right to vote for
the election of directors (“Voting Securities”) representing thirty percent
(30%) or more of the combined voting power of the then outstanding Voting
Securities.

Notwithstanding anything in the foregoing to the contrary, unless otherwise
determined by the Board, no Change in Control shall be deemed to have occurred
for the purpose of this Agreement if (1) you acquire (other than on the same
basis as all other holders of the Company Shares) an equity interest in the
entity that acquires the Company in a Change in Control otherwise described
above, or (2) you are part of a group that constitutes a Person which becomes
beneficial owner of Voting Securities in a transaction that otherwise would have
resulted in a Change in Control.

 

Page 8 – EXECUTIVE EMPLOYMENT AGREEMENT (Gary A. Stokes)



--------------------------------------------------------------------------------

EXECUTION COPY

 

  B. For purposes of this Agreement, the term “Person” shall mean and include
any individual, corporation, partnership, group, association or other “person”
as such term is used in Section 13 (d)(3) or Section 14 (d)(2) of the Securities
Exchange Act of 1934 (the “Exchange Act”), other than the Company or any
employee benefits plan(s) sponsored by the Company.

 

Page 9 – EXECUTIVE EMPLOYMENT AGREEMENT (Gary A. Stokes)